OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             ~ AUSTIN




xonorsb1.r F. M. Cfmaprt
DireatOr of Law lbISoraanekot
t%ma, Fleh and Oyrter Qommlaalon
Austin,   Tax88
                                           opinion lo. o-70M
                                                                 Warrant   mar
Dear   Slrt




               TbSa la in reply to
roquaatlrrg      our OplnlOll 011 0
Your l&tar        8180 oontolna   7
has bean      vary   helpful   to ua
                                                    ad     laaroh l




                                        08 uaad  in this tltlo,  is
                                        the aoqulaitlon  or proparty
                                       by tha law ot the State.*
                           306 prorldear
             *When it la 8llqed    that    the proper+ wa* ae-
       qulrod other than by theft,      tha partlaular mannor of
       lta aaqulaftloa  must ba ,aet forth in tha oomplaint
       and in the warrant .”
                                                                                    2159
                                                                                           I'




            Artlols    871s or the Penal Code de?clsrea al1 wild
animals within the border8 of thin State to be the property               of
the people of this Stats.       There are numerous statutes        in our
penal Code restrioting       the right to kill     wild deer in this
State and afilxlng      puniehment to the vlolatlon       thereof.    The
aaraasa of a dear aaqulred by killing           It in violation    ot the
oam Law or in any other manner          prohibited    by the lawa or thle
State 1s psraonel      property  acqtirod    in a manner whioh makes lta
loqulaltlon   unlawhl.

            It 1s our opinion    that a aaaroh warrant msg be laaued
to aearoh   a grain elevator,    whore it la bellerod that a deer,
illegally   killed,  1s aonoealed.
           “2. May suoh seerah         warrant     80 lesued      ba sxaoutad
      by anr poaoe offlaer?”
            Artlcla    317,   0.   0, P.,   provides:
            *w    peace ot,flaer       to whom a search warrant
     la delivered      shall    axaoute   it without delay and
     forthwith    return     it to the pzopar maglatkta.      It
     must be! axeout&        within three days from the tlma
     OS its 18auenoo, and tihall bo oxsouted           wlthln a
     shorter   period if 60 direatsd         in ths warrent br
     tho mcrgla~trats.~
           It 1s thereiore our opinion that auah searah                   warrant
may be exeouted by any peaaa oifloer   of this Stats.
            "3. May auoh ssrrah warrsnt so laaued                 be
      axeautod by e garua and flrh waiaen?”
            5% quota    from our Opinion         no.    0-62711
              *The Came, Fish & Oyster Oommlaslon, and lta.
      deputies,    whioh are oonnnonly keferrod to aa 'gsma
      wardene’ are pub110 ofilaer6       of the Stati .of Texa~a
      end as such the law has plrord upon them the ap~oial
      duty to *enforoe, the stetutefi     of this ata’te~ for the
      proteatlon    end presarvatlon    of wild game and wild
      bird8 . . . * Artlola      906~, Verncm~a Annotated Penal
      Code of Texsa,     While these offioers      have not been
      legally    endowed with the ganeral     authority  of the
1       I:::,n * “. “. Cowsert,   page 3
    I


              ordinary peaoe orrloar           in thla Ctatt,      they heta
              been &van nubetantlal            enroraemsnt     powers within
              their own enforoement          field.     We note that they
              may arm themeelvec         in the offlolal       dieaharge    oi
              their    duties     and that' they nay serve- criminal
              process    in oases d vlolatlona            of the game lawn
              with the eame suthoritg            aa the aherlrr.       Artlolea~
              483 and 905, V. A. P. C. Also, they 'm%y arrest
              lklthout a warrant        any person found by them in the
              sot of violating         any of thi laws for the protsa-
              tlon and propagatlori         of game, wild birds or iirh.
                    . * Art1014 905, V. A. P. C. Furthrrmoti,
              ; &me werden may searah a *game bag or other
              reoeptaole’       and *any buggy, wagon, automoblle,,or
              other vehlo$e*        without    e warrant     when he ‘has
              reason to suepeat’ that it ‘may oontain game un-
              lawfully     klllbd    or taken.’       Artlolee    897 and
              923d, V. A. P. '3."
                   Slooe the. at.stutqa  (Arts.   ,897 and 923d of the Pins1
        Code) authorize     game wardens to 80~~4 only osiminal    DrtweaiE in
        oases OS vlolstiona     of the gam.e laws, it la neoeseary    to determine
        whether,  under our law, suoh a searah warrant la a worlmlnal prooeaa.w
                      *The term ‘orlmlnal    prooeaa’ la intended ~to
              signify    any oaplas,  warrant,    oltatlon, attaohment
              or ary other written      order issued in a orlmlnal
              prooeedlw,      whether the (Iamb be to arre~at, ocmmlt,
              oollaot    money, or ror whatever purpoes uaed.R C.
              C.P. Art;. 26.
                      *When Plmployed, CI eearoh warrant is one of the
              initial   steps ln a orlmlnal        prooeedlng.      Aa in the
              maa of a wsrrsnt         of arrest,   a lrearoh warrant la
              crfxtln~l   prooeesi     it la lseurd to afd in the deteo-
              tlon or auppresalon        or orlme.     Employment Of such, a
              warrant in a orimlinal prooeadlng          meg be da important
              ae a warrant of erreats         end 1~ brlnglng     to the invea--
              tigatlon    ell,of    the evldenoe     showing guilt,    it may
              beoone more 1mDortant than a warrant or arreat.w
              38 Tex. Ju.        p: 33, oiting    Bloea 0. State (Crim.App.)
              75 c. w. (2d) 694..
                   It 1s therefore our opinion that               suoh aearoh      warrant
        may be exeeutfd  by a game an8 fish warden.
            “4. :hy $2 ::me end flab warden reeroh e
      grein elevator,    where it 18 bellered that a
      deer, ll.:e+~elly  killed, hee been aonaeeled,
      without a senral. werrent?*
             The answer to this question            depends upon whether e
preln elevator      comes within tha meaning of the phrese "or other
reaepteole    of any kind”,       as used iA 4ela Artlolee          a97 end 9236
referred    to above.     We    note  that   in  these   statutes    the words
“01: sny other raoepteol~e Of eny kind* follow                immediately   efter
the words ‘%ie gene bag" end ere hollowed by the words "or any
bwu,     -&'A;    automobJ.18 or other rehlol,e”.             Me believe  thet
the meeAing of the words "or any other reoepteole                   of any klndw
es used    in these   eiatutee,      18 restrioted      by the rule of etetu-
tory aonetruotlon      knowA as the dootrlne           of ejuedem ganerle.      The
rule end its epplloation          are stated thus in 39 Texas JUrisprU-
denoe, page 202, et 4eq.r
              “The dootrlne of ejusdem (Isnerie (of the same
      kind)    imports   that
                            general   words r0110*lfng an laum-
      eretlon of pertlouler     or epeoitio  things   will be
      confined  to things OS the eeme kind.       IA brief ,the
      general *orbs so used era not to be eonstrued          ln
      thrlr wldeet sense,     but ere to be held as epplylng
      only to persons or thin-       of the leme kind aAa
      01484 as Worse anumerated.       Suoh words *ill     not be
      held to 1AOlUas thingp of a oleee superior         to that
      to wbhioh tha pertloular    words balong.
              “The ejueaem generle     dootrine    18 8 @enerel or
      ‘prima* rule or etututory        aonetruatlon,      employaa es
      an aid In deterfnlnlng      t&e intention      of the Legle-
      lature.     It le epplicebls     both to oltll      and orimlnal
      etetutee,     but more repeolally     t0 statutes       aeiinlqq
      crimes and reeuletlng       puniehmente.~       Zuaerro      1.  State
      82 Cr1.m: Rep. 1; 197 9. X. 982; L. R. i?. 19188 354.
      F’X parte Roquemore      60 Grim. Rap. 282; 131 F. ‘++‘1101;      .
      32 I.. R. A. (N. 8. j 1186. Ih parte Muokanfuee.                52 Crl&
      lisp. 167; 107 r. ??. 1131.
             The Supreme Court ot the wAItea ctetee       he8 held that
the words of a statute      giving  s meahanb’sllen   OA 4 *bullaiAg*,
“lot” ) w?eraP   or *my kind of property not herein enumareted*,
era tco limited    in their    eoope to justify   the a.onalueion that
th4 Legislature    had any lntentlon,     by that Aat, to give a lien
E!>O. 1;.   . Coksert,    page 5




upon rellroed    property. Bu?r,oombeCounty C~iSeiOA~s                     vs.   Tommy,
5 c’,,p. Ct. 626, 629; 115 1J.f.
                              :. 122; 29 L. Pa. 308.
             A   grnln elevator      olearly does   not some within tha olaee
of reaeptaoles       enumereted    in the etstuts    here aonelderaa.
          It is tkarsfore our opinion that #ala artlolee    do not
euthorlze a gem warden to eearah 4 grain elevator   without   8
search warrant.
                                                     Yours   very    truly,



                                                By Lc/-k QQ-L.
                                                                    8.    B. Allen,
8R.A !rt                                                                 Aealetaat.